          Case 2:18-cv-01532-JCM-VCF Document 102 Filed 08/24/20 Page 1 of 4



 1   ALVERSON, TAYLOR & SANDERS
     LEANN SANDERS, ESQ.
 2   Nevada Bar No. 00390
     COURTNEY CHRISTOPHER, ESQ.
 3   Nevada Bar No. 012717
     6605 Grand Montecito Parkway, Ste. 200
 4   Las Vegas, NV 89149
     (702) 384-7000
 5   efile@alversontaylor.com

 6   KLEIN THOMAS & LEE
     THOMAS M. KLEIN, ESQ. (Pro Hac Vice)
 7   STEPHANIE L. CHILTON, ESQ. (Pro Hac Vice )
     340 East Palm Lane, Suite A310
 8   Phoenix, AZ 85004
     (602) 935-8300
 9   tom.klein@kleinthomaslaw.com
     stephanie.chilton@kleinthomaslaw.com
10
     Attorneys for Defendant Kia Motors America, Inc.
11

12                              UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14   CHETNABEN JARIWALA, an individual;            ) Case No. 2:18-cv-01532-JCM-VCF
     HARDIK JARIWALA, an individual; POOJA         )
15   JARIWALA, an individual; KRISHNABEN           ) STIPULATION AND ORDER FOR
     JARIWALA, an individual; YOGESH               ) DISMISSAL WITH PREJUDICE
16   JARIWALA, an individual; RENUKA PATEL, an )
     individual; DAXABEN JARIWALA, individually )
17   and as heir to the Estate of KIRITKUMAR       )
     JARIWALA; ROBERT ANSARA as Special            )
18   Administrator to the Estate of KIRITKUMAR     )
     JARIWALA, deceased;                           )
19                                                 )
                             Plaintiffs,           )
20                                                 )
                     v.                            )
21                                                 )
     ENTERPRISE LEASING COMPANY-WEST,              )
22   LLC, a foreign limited liability company;     )
     ENTERPRISE RENT-A-CAR COMPANY OF              )
23   LOS ANGELES, LLC, a foreign limited-liability )
     company; KIA MOTORS AMERICA, INC., a          )
24   foreign corporation; DOES 1 through 100; ROE )
     BUSINESS ENTITIES 1 through 100, inclusive )
25   jointly and severally,                        )
                                                   )
26                           Defendants.           )
27

28
           Case 2:18-cv-01532-JCM-VCF Document 101
                                               102 Filed 08/21/20
                                                         08/24/20 Page 2 of 4



 1   ENTERPRISE LEASING COMPANY-WEST,                      )
     LLC, a foreign limited liability company,             )
 2                                                         )
                            Counter-Plaintiff,             )
 3                                                         )
                       v.                                  )
 4                                                         )
     KRISHNABEN JARIWALA, an individual,                   )
 5                                                         )
                            Counter-Defendant.             )
 6                                                         )

 7          Plaintiffs and Defendants, by and through counsel undersigned, hereby stipulate and agree to

 8   the dismissal with prejudice of all the claims and counter-claims in this matter that Plaintiffs and

 9   Defendants have against each other in their entirety, with each of the parties to pay their own attorneys’

10   fees and costs.

11          DATED this 21st day of August, 2020.

12   LADAH LAW FIRM                                        ALVERSON, TAYLOR & SANDERS
13   /s/ Joseph C. Chu (w/permission)                      /s/ Stephanie L. Chilton
14   Ramzy Paul Ladah, Esq.                                Leann Sanders, Esq.
     Joseph C. Chu, Esq.                                   Courtney Christopher, Esq.
15   Carl R. Houston, Esq.
                                                           KLEIN THOMAS & LEE
16   HICKS & BRASIER PLLC                                  Thomas M. Klein, Esq. (admitted pro hac vice)
     Alison M. Brasier, Esq.                               Stephanie L. Chilton, Esq. (admitted pro hac vice)
17   Seth R. Little, Esq.
18                                                         Attorneys for Kia Motors America, Inc.
     Attorneys for Plaintiffs
19
     FOLEY & LARDNER LLP                                   MESSNER REEVES LLP
20
     /s/ Jeffrey A. Soble (w/permission)                   /s/ Eric N. Tran (w/permission)
21   Jeffrey A. Soble, Esq. (admitted pro hac vice)        M. Caleb Meyer, Esq.
22   Stephanie Adamo, Esq. (admitted pro hac vice)         Eric N. Tran, Esq.
     Nicholas J. Fox, Esq. (admitted pro hac vice)         Attorneys for Counter-Defendant
23                                                         Krishnaben Jariwala
     KOLESAR & LEATHAM
24   Matthew T. Dushoff, Esq.
     Linda K Williams, Esq.
25

26   Attorneys for Enterprise Leasing
     Company-West, LLC, and Enterprise
27   Rent-A-Car Company of Los Angeles, LLC

28                                 [ORDER FOLLOWS ON NEXT PAGE]


                                                       2
           Case 2:18-cv-01532-JCM-VCF Document 102 Filed 08/24/20 Page 3 of 4



 1                                            ORDER

 2          IT IS HEREBY ORDERED that all the claims and counter-claims in this matter that Plaintiffs

 3   and Defendants have against each other are hereby dismissed with prejudice pursuant to the above

 4   STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE, with each party to pay their

 5   own attorneys’ fees and costs.

 6

 7                                             _____________________________________
                                               UNITED  STATES DISTRICT
                                               UNITED STATES   MAGISTRATEJUDGEJUDGE
 8                                                      August 24, 2020
                                               DATED: _____________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
          Case 2:18-cv-01532-JCM-VCF Document 101
                                              102 Filed 08/21/20
                                                        08/24/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2           Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON, TAYLOR &
 3   SANDERS and that on the 21st day of August, 2020, I caused to be served via CM/ECF a true and
     correct copy of STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE, to the
 4   following:

 5          Ramzy Paul Ladah
            Joseph C. Chu
 6          Carl R. Houston
            LADAH LAW FIRM
 7
            517 S. Third Street
 8          Las Vegas, NV 89101

 9          Alison M. Brasier, Esq.
            Seth R. Little, Esq.
10          HICKS & BRASIER PLLC
            4101 Meadows Lane, Suite 210
11
            Las Vegas, Nevada 89107
12          Attorneys for Plaintiff

13          Matthew T. Dushoff, Esq.
            Jordan D. Wolff, Esq.
14          SALTZMAN MUGAN DUSHOFF
15          1835 Village Center Circle
            Las Vegas, NV 89134
16
            Jeffrey A. Soble, Esq.
17          Stephanie Adamo, Esq.
            FOLEY & LARDNER LLP
18          321 N. Clark St., Ste. 2800
19          Chicago, IL 60654-5313

20          Nicholas J. Fox, Esq.
            FOLEY & LARDNER LLP
21          3759 Valley Centre Dr., Ste. 300
            San Diego, CA 92130
22

23          Attorneys for ENTERPRISE LEASING COMPANY-WEST, LLC, and ENTERPRISE
            RENT-A-CAR COMPANY OF LOS ANGELES, INC.
24
            M. Caleb Meyer, Esq.
25          Eric N. Tran, Esq.
            MESSNER REEVES LLP
26
            8945 W. Russell Rd., Ste. 300
27          Las Vegas, NV 89148
            Attorneys for Counter-Defendant
28          Krishnaben Jariwala
                                               /s/ D. Schwartz

                                                  4
